             Case 2:19-cv-00301-RSL Document 53-1 Filed 03/12/20 Page 1 of 4




 1                                                        The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8

 9                      FOR THE WESTERN DISTRICT OF WASHINGTON

10    UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE, a                  Case No. 2:19-CV-00301-RSL
11    Washington non-profit corporation,
                   Plaintiff,
12
            v.                                 [PROPOSED] ORDER REGARDING
13                                             DEFENDANT AND COUNTER-
      MAURICE KING, LEWIS KING,                CLAIMANT AMERICAN MARRIAGE
14    GLEN YOSHIOKA, DYLAN WALL,               MINISTRIES’ MOTION TO COMPEL
      SARA WHITE, and AMERICAN
15    MARRIAGE MINISTRIES, a Washington
      non-profit corporation,
16

17                 Defendants
      AMERICAN MARRIAGE MINISTRIES, a
18    Washington non-profit corporation,
                   Counter-Claimant/
19
                   Third-Party Plaintiff,
20          v.

21    UNIVERSAL LIFE CHURCH
      MONASTERY STOREHOUSE, a
22    Washington non-profit corporation; and
      UNIVERSAL LIFE CHURCH
23
      MONASTERY STOREHOUSE, INC., a
24    Washington non-profit corporation,
                   Counter-Defendants/
25                 Third-Party Defendants.

      [PROPOSED] ORDER REGARDING DEFENDANT AND COUNTER-       Betts
      CLAIMANT AMERICAN MARRIAGE MINISTRIES’ MOTION TO        Patterson
      COMPEL - 1                                              Mines
                                                              One Convention Place
      Case No. 2:19-CV-00301-RSL                              Suite 1400
                                                              701 Pike Street
                                                              Seattle, Washington 98101-3927
                                                              (206) 292-9988

     FG:53694172.2
             Case 2:19-cv-00301-RSL Document 53-1 Filed 03/12/20 Page 2 of 4




 1            This matter came on for hearing for this Court on Defendant/Counter-Claimant American

 2   Marriage Ministries’ Motion to Compel, and the Court is fully advised in the premises and has

 3   reviewed the case file and pleadings contained therein as well as having considered the following:

 4            1.     Defendant and Counter-Claimant American Marriage Ministries’ Motion to

 5   Compel;

 6            2.     Declaration of Sheeba Roberts in Support of Defendant and Counter-Claimant

 7   American Marriage Ministries’ Motion to Compel;

 8            3.     Plaintiff’s Response to Defendant and Counter-Claimant American Marriage

 9   Ministries’ Motion to Compel (if any);

10            4.     Defendant and Counter-Claimant American Marriage Ministries’ Reply to

11   Plaintiff’s Response to Defendant and Counter-Claimant American Marriage Ministries’ Motion

12   to Compel (if any);

13            5.     Oral argument (if any).

14            Having considered these documents, and pursuant to Federal Rule of Civil Procedure 26,

15   Federal Rule of Civil Procedure 37, and Local Civil Rule 37, the Court finds and concludes as

16   follows:

17            1.     American Marriage Ministries’ Requests for Production 4, 5, 34, and 42 each call

18   for the production of discoverable materials.

19            2.     Plaintiff has refused to produce documents responsive to these Requests.

20            3.     The parties have met and conferred about Plaintiff’s objections to these Requests

21   as required by the Court Rules.

22            4.     Plaintiff’s objections to these Requests are without merit.

23   ///

24   ///

25   ///

      [PROPOSED] ORDER REGARDING DEFENDANT AND COUNTER-                    Betts
      CLAIMANT AMERICAN MARRIAGE MINISTRIES’ MOTION TO                     Patterson
      COMPEL - 2                                                           Mines
                                                                           One Convention Place
      Case No. 2:19-CV-00301-RSL                                           Suite 1400
                                                                           701 Pike Street
                                                                           Seattle, Washington 98101-3927
                                                                           (206) 292-9988

     FG:53694172.2
             Case 2:19-cv-00301-RSL Document 53-1 Filed 03/12/20 Page 3 of 4




 1            IT IS HEREBY ORDERED:

 2            1.     Defendant and Counter-Claimant American Marriage Ministries’ Motion to

 3   Compel is GRANTED.

 4            2.     Plaintiff shall respond to the outstanding discovery no later than fourteen (14)

 5   days from the date of this Order. Failure to comply with this Order may result in sanctions being

 6   imposed, including dismissal of Plaintiff’s claims.

 7            3.     Defendant’s request for attorneys’ fees and costs is GRANTED. Defendant may

 8   file a properly supported request for fees and costs no later than fourteen (14) days from the date

 9   of this Order, and no longer than four pages. Any request shall be noted for the second Friday

10   after it is filed. No later than the Monday before the noting date, Plaintiff may file a Response,

11   no longer than four pages, addressing only the reasonableness of the fees and costs requested.

12            Dated: _________________________

13

14
                                                   ___________________________________
15                                                 The Honorable Robert S. Lasnik
16   Submitted by:
17

18   By: /s/ Sheeba Roberts
     Sheeba Roberts, Pro Hac Vice
19   Betts Patterson Mines
     111 SW 5th Ave., Suite 3650
20   Portland, OR 97204
     Email: sroberts@bpmlaw.com
21   Of Attorneys for Maurice King, Lewis King, Glen Yoshioka,
     Dylan Wall, Sarah White, and American Marriage Ministries
22

23

24

25

      [PROPOSED] ORDER REGARDING DEFENDANT AND COUNTER-                   Betts
      CLAIMANT AMERICAN MARRIAGE MINISTRIES’ MOTION TO                    Patterson
      COMPEL - 3                                                          Mines
                                                                          One Convention Place
      Case No. 2:19-CV-00301-RSL                                          Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988

     FG:53694172.2
             Case 2:19-cv-00301-RSL Document 53-1 Filed 03/12/20 Page 4 of 4



                                     CERTIFICATE OF SERVICE
 1
              I hereby certify that on March 12, 2020, the foregoing [PROPOSED] OPRDER
 2
     REGARDING DEFENDANT AND COUNTER-CLAIMANT AMERICAN MARRIAGE
 3
     MINISTRIES’ MOTION TO COMPEL was electronically filed with U.S. District Court for
 4
     the Western District of Washington through the CM/ECF eFiling system.
 5
             I further certify that on March 12, 2020, I served a copy of the foregoing on:
 6    Michael P. Matesky, II                               Michael B. Galletch
      Matesky Law LLC                                      Puget Sound Business & Litigation PLLC
 7            th
      1001 4 Ave., Suite 3200                              411 University Street, Suite 1200
 8    Seattle, WA 98154                                    Seattle, WA 98101
      Fax: 206-701-0332                                    Fax: ---
 9    Email: litigation@mateskylaw.com                     Email: mike@psbizlit.com
      Of Attorneys for Plaintiff                           Of Attorneys for Plaintiff
10

11
      Kelly Ann Mennemeier
12    Nancy V. Stephens
      Benjamin J. Hodges
13    Foster Garvey P.C.
      1111 Third Ave., Suite 3000
14    Seattle, WA 98101-3299
15    Fax: 206-447-9700
      Email: Kelly.mennemeier@foster.com
16    Nancy.stephens@foster.com
      Ben.hodges@foster.com
17    Of Attorneys for American Marriage
      Ministries
18
              by mailing to each of the foregoing a copy thereof, placed in a sealed envelope
19
              addressed as listed above and deposited in the United States mail at Portland, Oregon,
20            and that postage thereon was fully prepaid.
              by facsimile transmission to the number shown above.
21    X       by additional e-service through the E-Filing system, if party was registered.
      X       by courtesy email to the email addresses shown above.
22

23                                                         /s/ Carrie J. Cook
24                                                         Carrie J. Cook, CP
                                                           Legal Assistant/Certified Paralegal
25

      [PROPOSED] ORDER REGARDING DEFENDANT AND COUNTER-                   Betts
      CLAIMANT AMERICAN MARRIAGE MINISTRIES’ MOTION TO                    Patterson
      COMPEL - 4                                                          Mines
                                                                          One Convention Place
      Case No. 2:19-CV-00301-RSL                                          Suite 1400
                                                                          701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988

     FG:53694172.2
